DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The restriction requirement is withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, 10, 12, and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 20110083832A).
Referring to Figures 1-2 and paragraphs [0034]-[0045], Lee et al. a showerhead assembly for use in a substrate processing chamber, comprising:  a chill plate 110 having a plurality of recursive gas paths 114, 116 disposed therein that are fluidly independent from each other and one or more cooling channels 112 disposed therein, wherein each of the plurality of recursive gas paths is fluidly coupled to a single gas inlet 19 extending to a first side of the chill plate and a plurality of gas outlets 136, 138 extending to a second side of the chill plate (Fig. 2, par.[0035]); and a heater plate 132 coupled to the chill plate, wherein the heater plate includes one or more heating elements 134 disposed therein, a plurality of first gas distribution holes 136, 138 extending from a top surface thereof to a plurality of plenums that are fluidly independent disposed within the heater plate, the plurality of first gas distribution holes corresponding with the plurality of gas outlets of the chill plate, and a plurality of second gas distribution holes 136, 138 extending from the plurality of plenums to a lower surface of the heater plate (Fig. 2, pars [0037]-[0038]).
With respect to claim 2, the showerhead assembly of Lee et al. further comprising an upper electrode 160, 190 coupled to the heater plate 132 and having a plurality of third gas distribution holes 166, 192 extending from a top surface thereof at locations corresponding to locations of the plurality of second gas distribution holes of the heater plate to a lower surface of the upper electrode (Fig. 2, par.[0038]).
With respect to claim 4, the showerhead assembly of Lee et al. further includes wherein the plurality of recursive gas paths 114, 116 are disposed along two layers of the chill plate 110 (Fig. 2, i.e. inner layer 114 and outer layer 116).
With respect to claim 6, the showerhead assembly of Lee et al. further includes wherein each of the plurality of recursive gas paths 114, 116 have a substantially equal flow path from the single gas inlet to each gas outlet of the plurality of gas outlets (Fig. 2, par.[0035]).
With respect to claim 10, referring to Figures 1-2 and paragraphs [0034]-[0045], Lee et al. disclose a showerhead assembly for use in a process chamber Lee et al. comprising: a chill plate 110 having one or more cooling channels 112 disposed therein (Fig. 2, par.[0035]); a heater plate 132 coupled to the chill plate, the heater plate having one or more heating elements 134 embedded therein ((Fig. 2, pars [0037]-[0038]); and an upper electrode 160, 190 coupled to the heater plate, wherein the showerhead assembly includes a plurality of gas flow paths 114, 116 that are fluidly independent from each other, wherein each of the plurality of gas flow paths extend from a gas inlet on an upper surface of the chill plate to a recursive flow path within the chill plate to a plurality of outlets 136, 138 on a lower surface of the chill plate through a plurality of first gas distribution holes 136, 138, a plurality of plenums, and a plurality of second gas distribution holes 136, 138 of the heater plate and through a plurality of third gas distribution holes 166, 192 of the upper electrode (Fig. 2, pars. [0037]-[0038]). 
With respect to claim 12, the showerhead assembly of Lee et al. further includes wherein the one or more cooling channels 112 are disposed between the recursive flow path 114, 116 within the chill plate 110 and the heater plate 132 (Fig. 2).
With respect to claim 16, referring to Figures 1-2 and paragraphs [0034]-[0045], Lee et al. disclose a process chamber, comprising: a chamber body 2 defining an interior volume therein (Fig. 1, par.[0024]); a substrate support 30 disposed in the interior volume to support a substrate (Fig. 1, par.[0024]); and a showerhead assembly 100 disposed in the interior volume opposite the substrate support (Fig. 1, par.[0024]), wherein the showerhead assembly comprises: a chill plate 110 having a plurality of recursive gas paths 114, 116 disposed therein that are fluidly independent from each other and one or more cooling channels 112 disposed therein, wherein each of the plurality of recursive gas paths is fluidly coupled to a single gas inlet 19 extending to a first side of the chill plate and a plurality of gas outlets 136, 138 extending to a second side of the chill plate (Fig. 2, par.[0035]); a heater plate 132 coupled to the chill plate, wherein the heater plate includes one or more heating elements 134 embedded therein, a plurality of first gas distribution holes 136, 138 extending from a top surface thereof to a plurality of plenums that are fluidly independent disposed within the heater plate, the plurality of first gas distribution holes corresponding with the plurality of gas outlets of the chill plate, and a plurality of second gas distribution holes 136, 138 extending from the plurality of plenums to a lower surface of the heater plate (Fig. 2, pars. [0037]-[0038]); and an upper electrode 160, 190 coupled to the heater plate and having a plurality of third gas distribution holes 166, 192, each of which are fluidly coupled to one of the plurality of second gas distribution holes of the heater plate (Fig. 2, par.[0038]).
With respect to claim 17, the process chamber of Lee et al. further includes wherein the plurality of recursive gas paths 114, 116 are two or four recursive gas paths (Fig. 2, par.[0035]).
With respect to claim 18, the process chamber of Lee et al. further includes wherein at least one of the plurality of recursive gas paths 114, 116 are disposed along two or more layers (Fig. 2, i.e. inner layer 114 and outer layer 116).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3, 11, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20110083832A) in view of Kobayashi (U.S. 2012/0247672).
The teachings of Lee et al. have been discussed above.
Lee et al. is silent on a showerhead assembly comprising a first thermal gasket sheet disposed between the chill plate and the heater plate and a second thermal gasket sheet disposed between the heater plate and the upper electrode.
Referring to paragraph [0042], Kobayashi teach it is conventionally known in the art in a showerhead assembly to include first and second thermal gaskets between plates within a showerhead assembly in order to improve heat-transfer efficiency between plates.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the showerhead assembly of Lee et al. with a first thermal gasket sheet disposed between the chill plate and the heater plate and a second thermal gasket sheet disposed between the heater plate and the upper electrode as taught by Kobayashi in order to improve heat-transfer efficiency between plates.  
Lee et al. is silent on wherein the plurality of third gas distribution holes of the upper electrode have a diameter of about 10 mils to about 50 mils.
Referring to paragraph [0048], Kobayashi teaches a showerhead assembly that further includes wherein a plurality of third gas distribution holes of the upper electrode have a diameter of about 10 mils to about 50 mils (i.e. 19.7 mil or 0.5 mm) for gas distribution.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plurality of third gas distribution holes of Lee et al. to have a diameter of about 10 mils to about 50 mils as taught by Kobayashi since a conventionally known diameter used for gas distribution.
Claim(s) 5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20110083832A) in view of Baera et al. (U.S. 2009/0162261).
The teachings of Lee et al. have been discussed above.
Lee et al. fail to teach a chill plate includes a gas plate having a first side coupled to a top plate and a second side coupled to a cooling plate, and a bottom plate coupled to the cooling plate on a side opposite the gas plate.
Referring to Figure 8C and paragraph [0061], Baera et al. teach it is an alternate arrangement wherein a showerhead assembly includes a chill plate includes a gas plate 610 having a first side coupled to a top plate 605 and a second side coupled to a cooling plate 230, and a bottom plate 615 coupled to the cooling plate on a side opposite the gas plate which is a suitable and conventional arrangement of a showerhead assembly.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the chill plate of Lee et al. with a chill plate that includes a gas plate having a first side coupled to a top plate and a second side coupled to a cooling plate, and a bottom plate coupled to the cooling plate on a side opposite the gas plate as taught by Baera et al. since it is suitable and conventionally known showerhead assembly arrangement for gas distribution.  Additionally, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675, F.2d 297, 213 USPQ 532 (CCPA 1982).  The resulting apparatus of Lee et al. in view of Baera et al. would yield a showerhead assembly wherein the chill plate includes a gas plate having a first side coupled to a top plate and a second side coupled to a cooling plate, and a bottom plate coupled to the cooling plate on a side opposite the gas plate, wherein at least one of the plurality of recursive gas paths is disposed on the first side and the second side of the gas plate, and wherein the one or more cooling channels are disposed in the cooling plate.
With respect to claim 9, Lee et al. in view of Baera et al. teach a plurality of recursive gas paths 416 and a plurality of plenums 422, 442 (Baera et al.-Figs. 12-14) and it is an obvious design choice for the plurality of recursive gas paths include four recursive gas paths and the plurality of plenums includes four plenums to define four gas distribution zones at a lower surface of the showerhead assembly since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20110083832A) in view of Saito et al. (U.S. 2015/0129112).
The teachings of Lee et al. have been discussed above.
Lee et al. is silent on one or more heating elements of the heater plate define two or more heating zones of the showerhead assembly.
Referring to Figures 1-2A and paragraphs [0038], [0045], Saito et al. teach that it is conventionally known in the art for a heater plate define two or more heating zones 118a, 118b of the showerhead assembly in order to control the showerhead assembly at the desired temperature.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the one or more heating elements of the heater plate of Lee et al. to define two or more heating zones of the showerhead assembly as taught by Saito et al. in order to control the showerhead assembly at the desired temperature.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20110083832A) in view of Kakegawa (U.S. 2015/0129112).
The teachings of Lee et al. have been discussed above.
Lee et al. is disclose the heater plate includes a first plate having a plurality of channels to accommodate the one or more heating elements; however, is silent on a second plate coupled to the first plate to cover the plurality of channels, and a third plate coupled to the second plate on a side opposite the first plate, the third plate having a second plurality of channels that define the plurality of plenums.
Referring to Figure 1 and paragraph [0069], Kakegawa teach a showerhead assembly wherein the heater plate includes a first plate 73, 74 having a plurality of channels to accommodate the one or more heating elements, a second plate 71 coupled to the first plate to cover the plurality of channels, and a third plate 70 coupled to the second plate on a side opposite the first plate, the third plate having a second plurality of channels that define the plurality of plenums as a suitable and conventionally known arrangement for a heater plate.  Thus, it would have been obvious to one of ordinary skill in the art at the invention to modify the heater plate of Lee et al. with a second plate coupled to the first plate to cover the plurality of channels, and a third plate coupled to the second plate on a side opposite the first plate, the third plate having a second plurality of channels that define the plurality of plenums as taught by Kakegawa since it is a suitable and conventionally known arrangement for a heater plate.  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20110083832A) in view of Ha et al. (U.S. 2017/0178868).
The teachings of Lee et al. have been discussed above.
Lee et al. disclose that the chill plate and the heater plate are made of aluminum (pars.[0035]-[0037]]); however, Lee et al. is silent the upper electrode is made of silicon.
Referring to paragraph [0049], Ha et al. teach that it is conventionally known for the upper electrode is made of silicon since it is a suitable material used in a plasma environment.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the upper electrode of Lee et al. to be made of silicon as taught by Ha et al. since it is a suitable material used in a plasma environment. 
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20110083832A).
The teachings of Lee et al. have been discussed above.
Lee et al. disclose a plurality of gas flow paths in one plane; however, is silent on wherein the recursive flow path of each of the plurality of gas flow paths lie within two or more planes but is still obvious to one of ordinary skill in the art at the time of the invention since mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza. 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR 20110083832A) in view of Tamamushi et al. (U.S. 2020/0234930).
The teachings of Lee et al. have been discussed above.
Lee et al. fail to teach wherein the upper electrode includes a stepped outer surface that corresponds with a stepped inner surface of a liner disposed in the interior volume.
Referring to Figure 1 and paragraphs [0067], [0072], Tamamushi et al. teach it is conventionally known in art for the upper electrode 34 to include a stepped outer surface that corresponds with a stepped inner surface of a liner 32, 46 disposed in the interior volume for mating purposes and to protect chamber walls.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Lee et al. such that the upper electrode includes a stepped outer surface that corresponds with a stepped inner surface of a liner disposed in the interior volume as taught by Tamamushi et al. since it is a known means for mating and protecting chamber walls.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12, 16-18, and 20 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-16 of copending Application No. 17/370619 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hida et al.’135, Murakami et al.’470, and Jang et al.’714 teach a showerhead assembly including a heater plate and a chill plate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716  

/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716